                 Case 20-11110-1-rel                        Doc 4      Filed 08/19/20 Entered 08/19/20 16:25:05                                         Desc Main
                                                                       Document      Page 1 of 2

 Fill in this information to identify the case:
 Debtor name Semblance Medspa LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Allergan                                                       Coolsculpting           Unliquidated                 $65,000.00                 $12,180.00                $52,820.00
 c/o ZeltiQ
 4410 Rosewood
 Drive
 Pleasanton, CA
 94588
 Amur Equipment                                                 Beautifill Work         Unliquidated                $180,000.00                 $30,000.00              $150,000.00
 Finance                                                        Station
 308 North Locust
 STreet, Suite 100
 Grand Island, NE
 68801
 Ascentium Capital                                              Coolsculpting           Unliquidated                $160,000.00                 $29,820.00              $130,180.00
 LLC
 23970 Highway 59 N
 Kingwood, TX 77339
 Ascentium Capital                                              Virtue RF               Unliquidated                 $54,995.00                 $14,573.00                $40,422.00
 LLC
 23970 Highway 59 N
 Kingwood, TX 77339
 Ascentium Capital                                              Subnovii                Unliquidated                 $24,900.00                 $10,000.00                $14,900.00
 LLC
 23970 Highway 59 N
 Kingwood, TX 77339
 Ascentium Capital                                              Tetra Co2               Unliquidated                 $35,000.00                 $30,000.00                  $5,000.00
 LLC
 23970 Highway 59 N
 Kingwood, TX 77339
 Bank of America                                                Business                                                                                                  $48,500.00
 P.O. Box 15284
 Wilmington, DE
 19850
 Bank of America                                                Business                                                                                                  $29,488.00
 P.O. Box 15284
 Wilmington, DE
 19850



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-11110-1-rel                        Doc 4        Filed 08/19/20 Entered 08/19/20 16:25:05                                       Desc Main
                                                                         Document      Page 2 of 2


 Debtor    Semblance Medspa LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bank of America                                                Business                                                                                                  $21,950.00
 P.O. Box 15284
 Wilmington, DE
 19850
 Cross River Bank                                                                                                                                                           $4,780.00
 Servicing
 Department
 400 Kelby Street,
 14th Floor
 Fort Lee, NJ 07024
 Financial Pacific                                              BTL Applicator Kit Unliquidated                      $64,800.00                 $17,400.00                $47,400.00
 Leasing, LLC                                                   ("Emsculpt")
 3455 S. 344th Way,
 Suite 300
 Auburn, WA 98001
 Kapitus                                                        Line of Credit                                                                                              $5,960.00
 120 W 45th Street
 New York, NY 10036
 Lease Corporation                                              Motus                   Unliquidated                 $70,200.00                 $18,428.00                $51,772.00
 of America
 P.O. Box 1297
 Troy, MI 48099-1297
 North Mill Credit                                              Emsella                 Unliquidated                $125,485.20                 $30,000.00                $95,485.20
 Trust                                                          Workstation
 81 Throckmorton
 Avenue, Suite 203
 Mill Valley, CA
 94941
 Pawnee Leasing                                                 Emsculpt                Unliquidated                $160,190.00                 $42,600.00              $117,590.00
 Corporation
 3801 Automation
 Way 207
 Fort Collins, CO
 80525
 QL Titling Trust Ltd                                           Alma Femilift           Unliquidated                $156,000.00                 $30,000.00              $126,000.00
 9830 Bauer Drive                                               +accessories
 Indianapolis, IN
 46280
 Stearns Bank                                                   Sciton                  Unliquidated                $252,806.00                 $38,062.00              $214,744.00
 500 13th Street
 P.O. Box 750
 Albany, MN 56307
 Stearns Bank                                                   BTL Excilis Ultra       Unliquidated                 $91,800.00                 $20,000.00                $71,800.00
 500 13th Street
 P.O. Box 750
 Albany, MN 56307




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
